Citation Nr: 0724887	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-28 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esquire


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 until 
February 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).   

In January 2006, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  In April 
2007, the veteran presented sworn testimony at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge.  Transcripts of both hearings have been associated 
with the veteran's claims folder.  At the April 2007 hearing, 
the veteran submitted additional evidence directly to the 
Board, along with a waiver of consideration of that evidence 
by the RO.  See 38 C.F.R. § 20.1304 (2006).  

Issues not on appeal

In the October 2005 rating decision, entitlement to service 
connection of tinnitus was granted and a 10 percent 
disability rating was assigned.  Entitlement to service 
connection of hearing loss was granted and a noncompensable 
disability rating was assigned.  To the Board's knowledge, 
the veteran has not disagreed with those decisions.  
Accordingly, those issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In June 2005, the veteran's VA treating physician issued a 
statement to the effect that the veteran's PTSD rendered him 
unemployable.  At his January 2006 RO hearing, the veteran 
indicated that he was in receipt of Social Security 
Administration (SSA) Disability Compensation due to 
unemployability.  He further asserted that the reason for his 
unemployability was PTSD.  In light of the Board's grant of 
service connection for PTSD below, this material constitutes 
an informal claim of entitlement to total disability based 
upon individual unemployability due to service-connected 
disabilities (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12- 2001 (July 6, 2001).  This 
TDIU claim has not yet been adjudicated by the RO, and it is 
referred to the RO for appropriate action.  
  

FINDINGS OF FACT

1.  Competent and probative medical evidence of record shows 
a diagnosis of PTSD.  

2.  The veteran's service records demonstrate that he served 
as a medical corpsman at Clark Air Force Base in the 
Philippines during periods of active combat in Vietnam.  The 
record further indicates that soldiers severely injured in 
combat in Vietnam were evacuated to Clark Air Force Base for 
medical care.  
  
3.  The veteran's exposure to injured service members has 
been deemed by competent medical evidence to be a sufficient 
PTSD stressor, the veteran's PTSD has been linked to such in-
service stressors.  


CONCLUSION OF LAW

PTSD was incurred due to service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304(f) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  In essence, 
he contends that he currently has PTSD, which is related to 
exposure to wounded service members while he was assigned as 
a medical corpsman at Clark Air Force Base, Philippines.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the veteran regarding his 
PTSD claim in May 2005.  This letter appears to be in 
conformity with the requirements of law.  
The Board need not, however, discuss in any detail the 
sufficiency of either the May 2005 VCAA notice or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Thus, any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

Pertinent law and regulations
Service connection - in general
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2006).  All three elements must be met in order 
for the claim to be granted.

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors. See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).

For the reasons set out immediately below, the Board has 
determined that the criteria for the assignment of service 
connection have been met.  

With respect to the first element, the veteran has multiple 
PTSD diagnoses, including a November 2004 psychological 
intake examination and the May 2005 VA compensation and 
pension examination, each of which relate his current 
symptomatology to stressful events in service.  Therefore, 
elements (1) and (3) of 38 C.F.R. § 3.304(f) have been met.  
The crucial element in this case is element (2), relating to 
in-service stressors.

With respect to the second element, stressors, the veteran 
has advanced several different stressor theories, most 
prominently his exposure to severely wounded service members 
while he served as a medic at Clark Air Force Base in the 
Philippines.  He has also claimed  to have participated in 
fights into Vietnam to pick up the wounded and exposure to a 
rocket attack during one of those trips.  

A review of the veteran's Form DD-214 does not include any 
award which is indicative of combat.  The veteran has not 
provided sufficient detail to allow for the confirmation of 
the claimed stressors related to his presence in Vietnam or 
his claimed exposure to a rocket attack there.  Combat status 
is therefore not established.  

With respect to non-combat stressors, the veteran's presence 
at Clark Air Force Base as a medic, with exposure to wounded 
troops as part of his responsibilities, has been confirmed.  
The veteran's service medical and personnel records clearly 
indicate that he was located in Southeast Asia between August 
1966 and February 1968.  They further indicate that he was 
located at Clark Air Force Base in Philippines during the 
Vietnam War.  They also confirm his status as a corpsman 
while posted there.  See, e.g. a treatment record of November 
18, 1967.  

Additionally, the veteran has presented treatise information 
indicating that during the time that the veteran was located 
in the Philippines it was the policy of the US Military to 
evacuate severely injured soldiers to treatment facilities 
outside Vietnam so that treatment facilities located in 
Vietnam would not become overcrowded.  

The Board acknowledges that the evidence does not verify the 
veteran's precise location or precise contact with the 
severely injured; however, such precise information is not 
required under the law.  Cf. Pentecost v. Principi, 16 Vet. 
App. 124 (2002).    

In short, the Board believes that the veteran's MOS [medical 
corpsman], his location [Southeast Asia], the dates of his 
service [Vietnam era] and evidence indicating that severely 
wounded military personnel were medically evacuated to the 
Philippines, all taken together, serve to verify the 
veteran's claimed stressor. 
Accordingly, element (2) has been met.  

As was discussed above, such stressor has been deemed by 
competent medical professionals to be a sufficient PTSD 
stressor.  All three elements of 38 C.F.R. § 3.304 have 
therefore been met.   

Having met all the criteria for the establishment of service 
connection of PTSD, the benefits sought on appeal are 
granted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


